Exhibit 10.1

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is entered into as of July 28, 2020
(the “Effective Date”) by and between Iliad Research and Trading, L.P., a Utah
limited partnership (“Lender”), and Future Fintech Group Inc., a Florida
corporation (“Borrower”). Capitalized terms used in this Agreement without
definition shall have the meanings given to them in the Note (defined below).

 

A. Borrower previously sold and issued to Lender that certain Secured Promissory
Note dated December 19, 2019 in the original principal amount of $1,060,000.00
(the “Note”) pursuant to that certain Securities Purchase Agreement dated
December 19, 2019 by and between Lender and Borrower (the “Purchase Agreement,”
and together with the Note and all other documents entered into in conjunction
therewith, the “Transaction Documents”).

 

B. Borrower has requested and Lender has agreed, subject to the terms,
conditionsand understandings expressed in this Agreement, to refrain and forbear
temporarily from making redemptions under the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Recitals and Definitions. Each of the parties hereto acknowledges and
agrees that the recitals set forth above in this Agreement are true and
accurate, are contractual in nature, and are hereby incorporated into and made a
part of this Agreement.

 

2.      Standstill. Subject to the terms, conditions and understandings
contained in this Agreement, for a period beginning on the Effective Date and
ending on the date that is ninety (90) days from the Effective Date (the
“Standstill Period”), Lender will not seek to redeem any portion of the Note
(the “Standstill”). Notwithstanding the foregoing, the Standstill shall
immediately and automatically terminate upon the occurrence of any Event of
Default under the Note or Borrower’s breach of this Agreement or the Transaction
Documents after the date of this Agreement.

 

3.      Standstill Fee. As a material inducement and partial consideration for
Lender’s agreement to enter into this Agreement, each of Borrower and Lender
acknowledges and agrees that the Outstanding Balance of the Note shall be
increased by nine percent (9%) on the Effective Date (the “Standstill Fee”).
Each of Borrower and Lender acknowledges and agrees that, following the
application of the Standstill Fee, the Outstanding Balance of the Note is

$1,209,635.96 as of the date hereof.

 

4.        Ratification of the Note. The Note shall be and remains in full force
and effect in accordance with its terms, and is hereby ratified and confirmed in
all respects. Borrower acknowledges that it is unconditionally obligated to pay
the remaining balance of the Note and represents that such obligation is not
subject to any defenses, rights of offset or counterclaims. No forbearance or
waiver other than as expressly set forth herein may be implied by this
Agreement. Except as expressly set forth herein, the execution, delivery, and
performance of this Agreement shall not operate as a waiver of, or as an
amendment to, any right, power or remedy of Lender under the Note or the
Transaction Documents, as in effect prior to the date hereof.

 



 

 

 

5.        Failure to Comply. Borrower understands that the Standstill shall
terminate immediately upon the earliest occurrence of (a) any breach of this
Agreement, or (b) any Event of Default after the date hereof, and that in any
such case, Lender may seek all recourse available to it under the terms of the
Note, this Agreement, any other Transaction Document, or applicable law. Upon
the termination of this Agreement or the expiration of the Standstill Period,
among other rights, Lender shall have the right to redeem all or any portion of
the Outstanding Balance in accordance with the terms of the Note. For the
avoidance of doubt, the termination of the Standstill pursuant to this Section
shall not terminate, limit or modify any other provision of this Agreement
(including without limitation the application of the Standstill Fee).

 

6.       Representations, Warranties and Agreements. In order to induce Lender
to enter into this Agreement, Borrower, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows:

 

(a) Borrower has full power and authority to enter into this Agreement and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Agreement or the performance of
any of the obligations of Borrower hereunder.

 

(b) Upon full satisfaction of Borrower’s obligations under this Agreement, any
Event of Default which may have occurred under the Note before the date of this
Agreement shall hereby be waived and released by Lender. The agreement of Lender
to refrain and forbear from exercising any rights and remedies by reason of any
existing default or any future default shall not constitute a waiver of, consent
to, or condoning of, any other future default.

 

(c) All understandings, representations, warranties and recitals contained or
expressed in this Agreement are true, accurate, complete, and correct in all
respects; and no such understanding, representation, warranty, or recital fails
or omits to state or otherwise disclose any material fact or information
necessary to prevent such understanding, representation, warranty, or recital
from being misleading. Borrower acknowledges and agrees that Lender has been
induced in part to enter into this Agreement based upon Lender’s justifiable
reliance on the truth, accuracy, and completeness of all understandings,
representations, warranties, and recitals contained in this Agreement. There is
no fact known to Borrower or which should be known to Borrower which Borrower
has not disclosed to Lender on or prior to the date hereof which would or could
materially and adversely affect the understandings of Lender expressed in this
Agreement or any representation, warranty, or recital contained in this
Agreement.

 

(d) Except as expressly set forth in this Agreement, Borrower acknowledges and
agrees that neither the execution and delivery of this Agreement nor any of the
terms, provisions, covenants, or agreements contained in this Agreement shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Note or any of the
other Transaction Documents.

 

(e) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby,
whether known or unknown, which occurred, existed, was taken, permitted, or
begun prior to the execution of this Agreement and occurred, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of any of the
terms or conditions of the Transaction Documents. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist as of the date of this
Agreement or existed, such defenses, rights, claims, counterclaims, actions and
causes of action are hereby waived, discharged and released. Borrower hereby
acknowledges and agrees that the execution of this Agreement by Lender shall not
constitute an acknowledgment of or admission by Lender of the existence of any
claims or of liability for any matter or precedent upon which any claim or
liability may be asserted.

 



2

 

 

 

(f) Borrower hereby acknowledges that it has freely and voluntarily entered into
this Agreement after an adequate opportunity and sufficient period of time to
review, analyze, and discuss (i) all terms and conditions of this Agreement,
(ii) any and all other documents executed and delivered in connection with the
transactions contemplated by this Agreement, and (iii) all factual and legal
matters relevant to this Agreement and/or any and all such other documents, with
counsel freely and independently selected by Borrower (or had the opportunity to
be represented by counsel). Borrower further acknowledges and agrees that it has
actively and with full understanding participated in the negotiation of this
Agreement and all other documents executed and delivered in connection with this
Agreement after consultation and review with its counsel (or had the opportunity
to be represented by counsel), that all of the terms and conditions of this
Agreement and the other documents executed and delivered in connection with this
Agreement have been negotiated at arm’s-length, and that this Agreement and all
such other documents have been negotiated, prepared, and executed without fraud,
duress, undue influence, or coercion of any kind or nature whatsoever having
been exerted by or imposed upon any party by any other party. No provision of
this Agreement or such other documents shall be construed against or interpreted
to the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.

 

(g) There is no statute, regulation, rule, order or judgment and no provision of
any mortgage, indenture, contract or other agreement binding on Borrower, which
would prohibit or cause a default under or in any way prevent the execution,
delivery, performance, compliance or observance of any of the terms and
conditions of this Agreement and/or any of the other documents executed and
delivered in connection with this Agreement.

 

(h) Borrower is solvent as of the date of this Agreement, and none of the terms
or provisions of this Agreement shall have the effect of rendering Borrower
insolvent. The terms and provisions of this Agreement and all other instruments
and agreements entered into in connection herewith are being given for full and
fair consideration and exchange of value.

 

7.       Certain Acknowledgments. Each of the parties acknowledges and agrees
that no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Borrower in connection with the Standstill or any other
amendment to the Note granted herein.

 

8.       Arbitration. Each party agrees that any dispute arising out of or
relating to this Agreement shall be subject to the Arbitration Provisions (as
defined in the Purchase Agreement).

 



3

 

 





9.       Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah without regard to
the principles of conflict of laws. Each party agrees that the proper venue for
any dispute arising out of or relating to this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement. EACH PARTY’S HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

10.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

 

11.    Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the prevailing party shall be entitled to an additional award of the full
amount of the attorneys’ fees and expenses paid by such prevailing party in
connection with the arbitration, litigation and/or dispute without reduction or
apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading.

 

12.    Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

13.   Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

14.   No Reliance. Each party acknowledges and agrees that neither the other
party nor any of its officers, directors, members, managers, representatives or
agents has made any representations or warranties to such party or any of its
agents, representatives, officers, directors, stockholders, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement and the Transaction Documents, each party is not relying on any
representation, warranty, covenant or promise of the other party or its
officers, directors, members, managers, agents or representatives other than as
set forth in this Agreement and in the Transaction Documents.

 



4

 

 



15.    Amendments. This Agreement may be amended, modified, or supplemented only
by written agreement of the parties. No provision of this Agreement may be
waived except in writing signed by the party against whom such waiver is sought
to be enforced.

 

16.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

17.    Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, the Note and each of the other Transaction
Documents shall remain in full force and effect, enforceable in accordance with
all of its original terms and provisions. This Agreement shall not be effective
or binding unless and until it is fully executed and delivered by Lender and
Borrower. If there is any conflict between the terms of this Agreement, on the
one hand, and the Note or any other Transaction Document, on the other hand, the
terms of this Agreement shall prevail.

 

18.    Time is of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

19.   Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

20.    Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



5

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  BORROWER:         FUTURE FINTECH GROUP INC.               By:  [image_001.jpg]
  Name: Shanchun Huang   Title: CEO               LENDER:           ILIAD
RESEARCH AND TRADING, L.P.       By:  Iliad Management, LLC, its General Partner
        By: Fife Trading, Inc., its Manager                     By:
 [image_002.jpg]     John M. Fife, President      

 



[Signature Page to Standstill Agreement]

 



6

 

 